Steuer, J.
Motion to confirm referee’s report granted. Upon confirmation the judgment entered herein December 13, 1932, is vacated and the complaint dismissed. Because of the failure to *333have a guardian ad litem appointed for the infant defendant no jurisdiction was acquired. Jurisdiction could not be acquired in this action by the infant’s coining of age. The situation involving an infant plaintiff is altogether different, as then the failure to appoint is only an irregularity. Plaintiff’s remedy is to start a new action and to apply to the discretion of the court for a preference. Order signed.